Name: Commission Regulation (EC) No 243/94 of 28 January 1994 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 3 . 2. 94 Official Journal of the European Communities No L 30/41 COMMISSION REGULATION (EC) No 243/94 of 28 January 1994 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2294/92 is amended as follows : 1 . the following Article is inserted after Article 3 : 'Article 3a For the purposes of Article 5 (4) of Regulation (EEC) No 1765/92, the varieties of sunflower seed which constitute confectionery sunflower seed are as set out in Annex Ila.' ; 2. the Annex hereto is inserted as Annex Ila. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 232/94 (2), and in particular Articles 5 (4) and 12 thereof, Whereas Article 5 (4) of Regulation (EEC) No 1765/92 excludes from the benefit of the support provided for pursuant to that Article producers of confectionery sunflower seed sown for harvest after 30 June 1994 ; whereas it is necessary to specify which varieties of sunflower seed constitute confectionery sunflower seed ; whereas it is therefore necessary to amend Commission Regulation (EEC) No 2294/92 (3), as last amended by Regulation (EEC) No 2776/93 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) See page 7 of this Official Journal. (3) OJ No L 221 , 6. 8 . 1992, p. 28 . (4) OJ No L 252, 9. 10. 1993, p. 7. No L 30/42 Official Journal of the European Communities 3 . 2. 94 ANNEX 'ANNEX //a Varieties of sunflower seed which constitute confectionery sunflower seed within the meaning of Article 5 (4) of Regulation (EEC) No 1765/92 : Agripro 3450 Agrosur Dahlgren 954 Dahlgren D-131 (Toma) Dahlgren D-151 Dahlgren D-171 Dahlgren D-181 Dahlgren D-1 950 Dahlgren D-1998 Diset Hagen Seed SG 9011 Hagen Seed ( SG 9054 Hagen Seed SG 9211 Interstate (IS) 8004 Kelisur Royal Hybrid 381 i ,. Royal Hybrid 2141 Royal Hybrid 3801 Royal Hybrid 3831 Royal Hybrid 4381 RRC 995 RRC 2211 RRC 2232 RRC 4211 SIGCO 826 SIGCO 828 SIGCO 829 SIGCO 830 SIGCO 954 SIGCO 964 SIGCO 974 SIGCO 995 Toma Triumph 505C + Triumph 51 5C Triumph 660C Triumph 520C USDA Hybrid 924.'